UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7800


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:03-cr-00010-RBS-1)


Submitted:   June 13, 2013                   Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant          Pro Se. Laura Pellatiro
Tayman,   Assistant  United States         Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      Terrence      Cross   appeals    the    district      court’s

margin order denying his motion to correct a clerical error.                       We

have     reviewed     the     record     and    find     no   reversible       error.

Accordingly,     we    affirm      the   district      court’s      order.      United

States v. Cross, No. 2:03-cr-00010-RBS-1 (E.D. Va. Sept. 27,

2012).     We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented      in   the     materials

before    this   court      and   argument     would   not    aid    the   decisional

process.

                                                                              AFFIRMED




                                          2